EXHIBIT 10.21

 

FORM OF RESTRICTED STOCK AGREEMENT

 

VALLEY FINANCIAL CORPORATION

RESTRICTED STOCK AGREEMENT

 

December 30, 2008

 

 

«Officer»

«street»

«city» VA «zip»

 

Dear «first_Name»,

 

I am pleased to inform you that effective as of December 30, 2008, Valley
Financial Corporation (the “Company”) approved a grant to you of shares of
Company common stock, subject to the restrictions described below (the
“Restricted Shares”). The grant is subject to the terms and conditions of this
letter agreement (the “Agreement”) and the Valley Financial Corporation 2005 Key
Employee Equity Award Plan (the “Plan”), a copy of which has been provided to
you, receipt of which is hereby acknowledged. The terms of the Plan are
incorporated into this Agreement by reference. In the case of any inconsistency
between the Plan and this Agreement, the terms of the Plan shall control. Any
term used in this Agreement that is defined in the Plan shall have the same
meaning given to that term in the Plan.

 

1.              Restricted Stock Award. The Company shall transfer ______
Restricted Shares to you as of December 30, 2008, (the “Grant Date”). The fair
market value of the Restricted Shares as of the Grant Date has been determined
by the Company to be $6.00 per share. You have the right to elect to include the
value of the Restricted Shares in gross income in the year of transfer pursuant
to Internal Revenue Code section 83(b) by completing the “Election to Include
Value of Restricted Property in Gross Income in Year of Transfer Under Code
Section 83(b)” form (the “83(b) Election Form”), attached as Exhibit A to this
Agreement.

 

2.              Restrictions. Except as provided in this Agreement, the
Restricted Shares are nontransferable and are subject to a substantial risk of
forfeiture. Your interest in the Restricted Shares shall become transferable and
non-forfeitable (“Vested”) as of the date provided in Section 3 of this
Agreement (the “Vesting Date”), if you are an employee of the Company as of the
applicable Vesting Date and have been so employed throughout the period
beginning on the date of this Agreement and ending on the applicable Vesting
Date and the following condition has been satisfied in its entirety based on the
Company’s financial statements for the years ending December 31, 2009, 2010 and
2011, respectively:

 

 

 

--------------------------------------------------------------------------------





 

(a)

The Company shall have achieved an increase earnings per share by 15% per year
over the next three (3) years, 2009, 2010, and 2011. This increase shall be
cumulative; therefore, if the Company produces a cumulative 52% increase in
fully-diluted earnings per share over FY 2008’s fully-diluted earnings per share
during the next three (3) years, the RSGs shall automatically vest on January
31, 2012.

 

 

3.

Vesting

 

 

(a)

Vesting Date: January 31, 2012

 

(b)           Death or Disability.         If you die or become Disabled (as
defined below) before all of the Restricted Shares become Vested, all of the
Restricted Shares shall be transferable and non-forfeitable as of the date of
your death or Disability. For purposes of this Agreement, the term “Disabled” or
“Disability” means a condition resulting from bodily injury or disease that
renders you unable to perform any and every duty pertaining to your employment
with the Company. The Board of Directors of the Company, in its sole discretion,
will determine whether you are Disabled based on medical evidence and your
eligibility for benefits under the long-term disability policy maintained by the
Company, if any. The date of the Board of Director’s determination will be
considered your date of Disability for purposes of this Agreement.

 

(c)           The Company, in its sole discretion, may accelerate the vesting of
your Restricted Shares.

 

4.           Custody of Certificates. The Company shall retain custody of all
stock certificates evidencing Restricted Shares. You shall not be entitled to
obtain custody of your stock certificate until you become Vested in your
Restricted Shares. The stock certificate shall bear a legend referencing this
Agreement and describing the terms and conditions of the applicable restrictions
on transfer.

 

5.           Restrictions on Transfer of Restricted Shares. By signing the
Agreement, you agree that you will not sell or transfer your Vested Restricted
Shares to a third party unless the Company does not agree to purchase such
stock, as provided under Section 6 below, and the Company approves the sale to
the third party. As a consequence of the foregoing, the certificates for
Restricted Shares shall contain a legend substantially in the following form:

 

The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the 2005 Valley Financial
Corporation Key Employee Equity Plan, in the rules and administration procedures
adopted pursuant to such Plan and in an Agreement dated April 27, 2005. A copy
of the Plan, such rules and procedures and such Restricted Stock Agreement may
be obtained from the Secretary of Valley Financial Corporation.

 

6.            Effect of Termination of Employment. If your employment with the
Company terminates for any or no reason (other than retirement, Disability or
death), all Restricted Shares that are not then Vested shall be forfeited. You
shall not be entitled to any payment for or compensation with respect to such
unvested Restricted Shares.

 

7.            Tax Liability and Income Tax Withholding. You agree as a condition
of this Restricted Stock award to pay to the Company, or make arrangements
satisfactory to the Company regarding the payment to the Company of, the
aggregate amount of any federal, state or local income taxes of any kind
required by law to be withheld with respect to the Restricted Shares when the
fair market value of the Restricted Shares become taxable. You hereby authorize
the Company to sell all or any part of the Restricted Shares if necessary to
protect the Company from incurring a withholding tax liability.

 

2

 

--------------------------------------------------------------------------------



8.            Adjustments. If the number of outstanding shares of Company stock
is increased or decreased as a result of a subdivision or consolidation of
shares, the payment of a stock dividend, stock split, or any other similar
changes in capitalization, the number of Restricted Shares shall be
appropriately adjusted by the Company, whose determination shall be binding.

 

9.            Employment Rights. The award of Restricted Shares under this
Agreement does not confer upon you any right to continue as an employee of the
Company or limit in any respect the right of the Company to terminate your
employment.

 

10.         Shareholder Rights. You will have the right to receive dividends and
distributions and will have the right to vote Restricted Shares, both unvested
and Vested. If any such dividends or distributions are paid in share of the
Company’s stock, the shares will be subject to the same restrictions on
transferability and the other provisions of this Agreement as are the Restricted
Shares with respect to which they were distributed.

 

 

11.

Governing Law. This Agreement shall be governed by the laws of Virginia.

 

12.          Acceptance of Award. You may accept this award and elect to receive
the Restricted Shares by signing and returning the enclosed copy of this
Agreement. Your signature will evidence your agreement to the terms and
conditions set forth in this Agreement and the Plan. This Agreement will not be
effective until is signed and returned.

 

3

 

--------------------------------------------------------------------------------





13.          Entire Agreement, Amendment. This Agreement constitutes the entire
agreement between you and the Company and shall be binding upon your legatees,
distributees, and personal representatives and the successors of the Company.
This Agreement may only be amended by a writing signed by both you and the
Company.

 

                

Valley Financial Corporation

 

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

Date:

 

 

                                          
                                                     

 

 

4

 

 